NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50182

                Plaintiff-Appellee,             D.C. No. 3:20-cr-03116-LAB-1

 v.

ARELY ROCHA QUEZADA,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Arely Rocha Quezada appeals from the district court’s judgment and

challenges the 78-month sentence imposed following her guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Quezada contends that the district court misinterpreted the minor role factors

set forth in U.S.S.G. § 3B1.2 and its commentary when it denied her request for a

minor role reduction. We review the district court’s interpretation of the

Guidelines de novo, its factual findings for clear error, and its application of the

Guidelines for abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d

1167, 1170 (9th Cir. 2017) (en banc).

      The record reflects that the district court applied the correct legal standard

and considered the factors listed in the commentary to the minor role Guideline.

See U.S.S.G. § 3B1.2 cmt. n.3(C). In so doing, the district court did not, as

Quezada contends, presume that she understood the full scope and structure of the

criminal enterprise, nor impose a duty of inquiry upon her. Although the district

court noted Quezada’s “integral part” in the offense as a drug courier, it did not

rely solely on this fact to deny relief. See U.S.S.G. § 3B1.2 cmt. n.3(C) (“The fact

that a defendant performs an essential or indispensable role in the criminal activity

is not determinative.”). Given the reasons cited by the district court, we cannot say

that it abused its discretion in concluding that Quezada was not “substantially less

culpable than the average participant in the criminal activity.” U.S.S.G. § 3B1.2

cmt. n.3(A); see also United States v. Diaz, 884 F.3d 911, 918 (9th Cir. 2018)

(“[D]istrict court has considerable latitude in ruling on minor-role adjustments.”).

      AFFIRMED.


                                           2                                    21-50182